DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The amendment filed 4/5/2021 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Applicant argues by way of amendment that the detected signals in the Snoeks reference does not read claimed detected signals because the detected signals now read as “consists of signals produced only by scattering and reflectance […] by skeletal anatomy of said patient associated with said region”, while the detected signals in Snoeks are primarily fluorescence signals (although it is understood that some of the detected signals may be of reflected or scattered NIR light). Use of the terms “consists” and “only” excludes the Snoeks and the Leblond reference. Accordingly the §103 rejections are withdrawn.
Notwithstanding the withdrawal of the §103 rejections the application is nonetheless not in condition for allowance because the amendment gives rise to several issues that form the basis of rejection under §112(a) and §112(b) as discussed above (see §112(a) and §112(b) rejections below).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 recite “detecting a plurality of detected signals, wherein said plurality of said detected signals consists of signals produced only by scattering and refelectance…by skeletal anatomy of said patient”.  Regarding claim 1 and 8, use of language such as “consists” and “only” excludes detection of signals other than those produced by scattering and reflectance by skeletal anatomy. In this sense, the language of the claim seems to suggest 
The specification as originally filed does not disclose that the “detected signals consist of signals produced only by scattering and reflectance […] by skeletal anatomy” as recited in the claim. On the contrary, the ordinarily skilled artisan would have understood that the detected signals as disclosed in the Specification includes signals produced by the skin (e.g., produced by scatting and reflectance by the skin) because such signals (which contribute to the detected signals) are then filtered out from the detected signals. Otherwise, if the detected signals really did consist of signals produced only by scattering and reflectance of the skeletal anatomy there would be no point to the filter/filtering step (i.e., there would be no skin contributions in the detected signals to filter out).

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “detecting a plurality of detected signals, wherein said plurality of said detected signals consists of signals produced only by scattering and refelectance…by skeletal anatomy of said patient”. Regarding claim 1 and 8, use of language such as “consists” and “only” excludes detection of signals other than those produced by scattering and reflectance 
However, if the detected signals consist of signals produced only by scattering and reflectance of the skeletal anatomy there would be no point to the filter/filtering step (i.e., there would be no skin contributions in the detected signals to filter out). In this sense, the presence of the filter/filtering step in the claims seems to suggest that the detected signals further include signals produced by scattering and reflectance by the skin in direct conflict the text of the claim which uses language such as “consists” and “only”. This conflict causes confusion as to the metes and bounds of the scope of the claim; for example, it is unclear whether the detected signals also include signals other than “signals produced only by scatting and reflectance… by skeletal anatomy” such as signals produced by scattering and reflectance by the skin (i.e., the contributions of skin characteristics that the filter/filtering step filters out from the detected signals).
In accordance with compact prosecution practice (see MPEP 2173.06) the claims are being construed for the purposes of prior art as excluding from the detected signals all other signals besides “signals produced only by scattering and reflectance… by skeletal anatomy”.


Remarks Regarding Prior Art
Within the context of filtering out skin contributions from detected signals of NIR optical scan of a patient to determine the skeletal anatomy of the patient, the prior art of record does not teach of suggest that the “detected signals consists of signals produced only scattering and reflectance, of said NIR beam from said NIR energy source, by skeletal anatomy of said patient with said region” as recited in the claims in combination with the claimed filter/filtering step.
Even if the detected signals as claimed and the filter/filtering step as claimed were separately taught, it would not have been obvious to combine them because the filter/filtering step would seem pointless since the detected signals would not have any contributions of skin characteristics to filter out because the “detected signals consists of signals produced only by scattering and reflectance… of skeletal anatomy”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793